Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After conducting thorough search, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest a Hybrid classical-quantum decision maker training method which includes receiving a training data set, and selecting, by a first processor, a sampling of objects from the training set, each object represented by at least one vector, wherein a quantum processor applies a quantum feature map to the selected objects to produce one or more output vectors and the first processor determines one or more distance measures between pairs of the output vectors, and determines at least one portion of the quantum feature map to modify the classical feature map; furthermore, the first processor adds an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map.

Claims 1, 2, 5-14, and 17-20 are allowed because of the combination and other limitations listed above.

Interview Summary
A proposed amendment was submitted for applicant's consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner's Amendment below in order to place the application in condition for allowance.

Examiner Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's Amendment was given in a telephone interview with the Applicant's Representative, Brian Harris (Reg. #48,383) on July 15, 2021 via telephone and email, followed by an amended word document.

Claims 1, 13, and 17-20 are amended.

Claims 3, 4, 15, and 16 are cancelled.

Claims 1, 2, 5-14, and 17-20 are allowed.

Claims
1. (Currently Amended) A method for hybrid classical-quantum decision maker training, the method comprising:
	receiving a training data set;
	selecting, by a first processor, a sampling of objects from the training set, each object represented by at least one vector;
	applying, by a quantum processor, a quantum feature map to the selected objects to produce one or more output vectors;
determining, by the first processor, one or more distance measures between pairs of the output vectors;
	determining, by the first processor, at least one portion of the quantum feature map to modify [[the]] a classical feature map; [[and]]
	adding, by the first processor, an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map; [[map.]]
applying an updated approximating function of the updated classical feature map to the vectors to generate updated output vectors; and
determining that the updated approximating function produces a measure of accuracy greater than a predetermined threshold value.

2. (Original) The method of claim 1, further comprising:
	removing the determined portions from the quantum feature map to generate an updated quantum feature map.

3. (Cancelled) 

4. (Cancelled)

5. (Currently Amended) The method of claim [[4,]] 1, further comprising:
selecting updated training samples from the training data set; and
applying the updated quantum feature map to the updated sampled objects to compute new output vectors.

6. (Original) The method of claim 5, further comprising:
applying the updated quantum feature map to the selected sampled objects to compute new output vectors.

7. (Original) The method of claim 1, wherein the one or more distance measures includes a relative distance between output vector pairs.

8. (Original) The method of claim 1, wherein the one or more distance measures includes an absolute distance between output vector pairs.

9. (Original) The method of claim 1, wherein the one or more distance measures includes a classical distance measure.

10. (Original) The method of claim 1, wherein the at least one portion includes a portion of the quantum feature map implementable by a known classical function. 

11. (Original) The method of claim 1, wherein the at least one portion is selected based upon machine learning.

12. (Original) The method of claim 1, wherein the first processor is a classical processor.

13. (Currently Amended) A computer usable program product comprising a processor, one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
program instructions to receive a training data set;
	program instructions to select, by a first processor, a sampling of objects from the training set, each object represented by at least one vector;
	program instructions to apply, by a quantum processor, a quantum feature map to the selected objects to produce one or more output vectors;
	program instructions to determine, by the first processor, one or more distance measures between pairs of the output vectors;
	program instructions to determine, by the first processor, at least one portion of the quantum feature map to modify [[the]] a classical feature map; [[and]]
	program instructions to add, by the first processor, an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map; [[map.]]
	program instructions to apply an updated approximating function of the updated classical feature map to the vectors to generate updated output vectors; and
program instructions to determine that the updated approximating function produces a measure of accuracy greater than a predetermined threshold value.

14. (Original) The computer usable program product of claim 13, further comprising:
	program instructions to remove the determined portions from the quantum 

15. (Cancelled) 

16. (Cancelled) 

17. (Currently Amended) The computer usable program product of claim [[16,]] 13, further comprising:
program instructions to select updating training samples from the training data set; and
program instructions to apply the updated quantum feature map to the updated sampled objects to compute new output vectors.

18. (Currently Amended) The computer usable program product of claim 13, wherein the program instructions are stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system.

19. (Currently Amended) The computer usable program product of claim 14, wherein the program instructions are stored in a computer readable storage device in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.

20. (Currently Amended) A computer system comprising one or more processors, one 
program instructions to receive a training data set;
	program instructions to select, by a first processor, a sampling of objects from the training set, each object represented by at least one vector;
	program instructions to apply, by a quantum processor, a quantum feature map to the selected objects to produce one or more output vectors;
	program instructions to determine, by the first processor, one or more distance measures between pairs of the output vectors;
	program instructions to determine, by the first processor, at least one portion of the quantum feature map to modify [[the]] a classical feature map; [[and]]
	program instructions to add, by the first processor, an implementation of the at least one portion of the quantum feature map to the classical feature map to generate an updated classical feature map; [[map.]]
	program instructions to apply an updated approximating function of the updated classical feature map to the vectors to generate updated output vectors; and
program instructions to determine that the updated approximating function produces a measure of accuracy greater than a predetermined threshold value.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone

Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 7/19/21Primary Examiner, Art Unit 2441